United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
DEPARTMENT OF COMMERCE, BUREAU
OF THE CENSUS, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2347
Issued: April 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 17, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 26, 2007 nonmerit decision denying reconsideration. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction only over the nonmerit denial
of reconsideration.
ISSUE
The issue is whether the Office properly determined that appellant’s May 13, 2007
request for a review of a prior wage-earning capacity determination constituted an untimely
request for reconsideration.
FACTUAL HISTORY
This is the second appeal in the present case. In a March 9, 2005 decision, the Board
affirmed an April 21, 2004 Office decision, which found that the constructed position of

customer service representative represented appellant’s wage-earning capacity.1 The facts and
circumstances of the case are set forth in the Board’s prior decision and incorporated herein by
reference.2
Appellant submitted treatment notes from Dr. Don Edward Miller, a clinical
psychologist, dated September 4, 2001 through October 15, 2005. Dr. Miller reviewed a history
of the work-related injury and diagnosed generalized anxiety disorder, major depressive disorder,
recurrent, severe without psychotic features and post-traumatic stress disorder. He referred
appellant to Dr. Lawrence Saben, a Board-certified psychiatrist, who treated appellant from
February 8, 2002 to September 21, 2004 for depression. Dr. Saben noted a history of appellant’s
work-related injury and subsequent treatment.
On March 1, 2007 appellant submitted a (Form CA-7), claim for compensation, for the
period commencing of May 10, 2004.
In a letter dated March 16, 2007, the Office advised appellant that his claim for
compensation could not be processed. The Office noted the April 21, 2004 decision determined
that the constructed position of customer service representative represented appellant’s wageearning capacity and that he had no loss in wage-earning capacity. The Office further noted that
the wage-earning determination was affirmed by the Board on March 9, 2005. Appellant was
informed that he could not file a claim for compensation when the Office determined he had no
loss in wage-earning capacity. In a letter dated March 26, 2007, the Office advised appellant to
review his previous appeal rights.
In a letter dated May 13, 2007, appellant requested reconsideration. He indicated that he
pursued training at Nordstrom Business Institute as a customer service representative; however,
he was unable to obtain employment due to poor typing skills. Appellant subsequently started
his own business as a curbside painter but was unable to generate clientele. He asserted that he
was still disabled from his accepted emotional condition and was entitled to compensation since
March 2004.
In a December 10, 2001 report, Dr. Miller noted a history of appellant’s work-related
injury and diagnosed generalized anxiety disorder, major depressive disorder, recurrent, severe
without psychotic features and post-traumatic stress disorder. He advised that appellant was
totally disabled from work. In the psychologist’s report of June 4, 2002, he noted improvements
in appellant’s condition and recommended rehabilitation counseling. On July 15, 2003
Dr. Miller noted that appellant successfully completed computer training and was searching for a
position. In a work capacity evaluation dated November 15, 2003, he advised that he reviewed
the job description for an administrative assistant and customer service representative and could
see no reason appellant could not perform either position. On October 25, 2005 the psychologist
noted that appellant completed his training; however, he was unable to obtain employment.
1

On May 10, 2000 appellant, a 51-year-old temporary data census enumerator, sustained injury while attempting
to obtain census information. The Office accepted acute reactions to stress, generalized anxiety disorder and
prolonged depressive reaction.
2

Docket No. 04-2293 (issued March 9, 2005).

2

Dr. Miller opined that appellant had residuals of his May 10, 2000 injury in that he experienced
anxiety when he was close to obtaining a job. In work capacity evaluations dated October 26,
2005 and March 27, 2007, he advised that there was no reason appellant should not attempt to
return to work for the census but there were no guarantees he could work full time. On
March 27, 2007 the psychologist indicated that appellant pursued several avenues for
employment including job training and a private painting business; however, he failed to commit
to a long-term concerted job search and therefore was unable to find employment. Dr. Miller
indicated that appellant’s episodes of depression and anxiety interfered with his pursuit of work.
Also submitted was a letter from Nordstrom Business Institute dated November 17, 2003, which
noted appellant’s typing scores.
By decision dated July 26, 2007, the Office denied appellant’s application for
reconsideration on the grounds that the request was not timely and that he did not present clear
evidence of error by the Office.
LEGAL PRECEDENT
It is well established that either a claimant or the Office may seek to modify a formal loss
of wage-earning capacity determination. Once the wage-earning capacity of an injured
employee is determined, a modification of such determination is not warranted unless there is a
material change in the nature and extent of the injury-related condition, the employee has been
retrained or otherwise vocationally rehabilitated or the original determination was, in fact,
erroneous.3 The burden of proof is on the party attempting to show modification.4 There is no
time limit for appellant to submit a request for modification of a wage-earning capacity
determination.5
ANALYSIS
The Office adjudicated appellant’s May 13, 2007 request for reconsideration of the
April 21, 2004 wage-earning capacity determination under 5 U.S.C. § 8128(a). It found the
request untimely and that appellant did not submit relevant evidence or legal argument
establishing clear evidence of error.
In his May 13, 2007 correspondence, appellant used the term reconsideration. However,
his letter asserts that the April 21, 2004 wage-earning capacity determination was made in error
as he was totally disabled for work on or before that date and continued to be disabled after that
3

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004).
Tamra McCauley, 51 ECAB 375 (2000).
4

See also

Darletha Coleman, 55 ECAB 143 (2003).

5

Gary L. Moreland, 54 ECAB 638 (2003). See also Daryl Peoples, Docket No. 05-462 (issued July 19, 2005);
Emmit Taylor, Docket No. 03-1780 (issued July 21, 2004) (in Peoples and Taylor, the Board determined that the
claimants’ requests for reconsideration of a wage-earning capacity determination constituted a request for
modification requiring a merit review. In both cases, the Board set aside the Offices’ decisions denying appellants’
reconsideration requests as untimely and remanded their cases for the Office to address the merits of their requests
for modification of a loss of wage-earning capacity decision).

3

date. Appellant’s May 13, 2007 letter is actually a request for modification of the Office’s
April 21, 2004 wage-earning capacity determination.6 This request for modification is not a
request for reconsideration of the April 21, 2004 decision under 5 U.S.C. § 8128(a). Therefore,
the Office improperly characterized appellant’s May 13, 2007 letter as a request for
reconsideration subject to the one-year time limitation set forth at 20 C.F.R. § 10.607(a).
The Board finds that appellant has requested modification of the April 21, 2004 wageearning capacity determination. He is entitled to a merit review on that issue. On remand, the
Office shall adjudicate appellant’s request for modification of the wage-earning capacity
determination and issue an appropriate decision in the case.7
CONCLUSION
The Board finds that appellant requested modification of the April 21, 2004 wage-earning
capacity determination and is entitled to a merit review of the wage-earning capacity issue. The
case will be remanded to the Office for all necessary development and issuance of an appropriate
decision.

6

See supra note 2.

7

See Gary L. Moreland, supra note 5.

4

ORDER
IT IS HEREBY ORDERED THAT the July 26, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision.
Issued: April 7, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

